DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “means to power the wheel hub motors,” accordingly this is construed as AC and/or DC power source as described in paragraphs [0125-0126]. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 limitation “means to disengage the brake” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The nature of the invention and the amount of direction provided are not clear. Paragraphs [0130-0132] describe a signal from the controller is sent to disengage the brake and to release the sheave, but no structure associated with the disengaging means or brake was disclosed. 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “means to disengage the brake” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs [0130-0132] describe a signal from the controller is sent to disengage the brake and to release the sheave, but no structure associated with the disengaging means or brake was disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (US Pub 2022/0194742 A1). Roberts discloses an electronically controlled apparatus (fig. 1) comprising: 
Re claim 1, a counterweight frame (46), wheel hub motors (52), balance weight (48); a controller (38) configured to (a) receive a signal from a controller or computer (par [0034]: “computing device”, this signal communication is construed as via electronically direct link since they are in the same unit) via an electronically direct link, wi-fi or Bluetooth signal and (b) a means to power (par [0039,0046]) the wheel hub motors and a means to disengage (par [0032] describes a gripping force as the brake; par [0031,0032,0037] describe the ability to control the brake) the brake in response to said signal, wherein (i) said wheel hub motors are mounted on said counterweight frame (fig. 2-5), (ii) said counterweight frame provides a housing (the figures show 48 mounted inside of 46) for the balance weight (iii) said signal allows electrical power to be sent to the wheel hub motors (par [0010,0046]) (iv) said signal activates the means for disengaging the brake (par [0031,0032,0037] describe the ability to control the brake). 
Re claim 2, wherein said controller configured to (a) receive a signal and (b) stops current flow to motors and engages brake in response to signal (this is construed as a functional recitation and Roberts disclosed the claimed structure thus would be able to perform the claimed function; par [0031-0037] describe the controller actuating the motor and brake accordingly to move or stop the car).
Re claim 3, wherein said counterweight frame further comprises, designated locations for motors, and balance weight housing (figs. 2 and 5 show the designated locations).
Re claim 4, wherein said friction devices (34, wheels) mounted on said counterweight frame (i) maintain the friction between wheel hub motors and guiderails/beams (34 is biased by 36 outward to engage with rails 32) (ii) absorb motor vibrations (structural material of 34 inherently absorbs vibration).
Re claim 8, wherein said off its equilibrium position said wheel hub motors push against guiderails/beams (i) to ensure wheel hub motors roll without slip (34 is biased by 36 outward to engage with rails 32 for better frictional engagement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Pub 2022/0194742 A1) in view of Kohara et al. (US Pat 5,811,743). Roberts discloses the apparatus (as cited above). Roberts does not disclose:
Re claim 5, wherein said friction device comprise, wheel, spring load, bracket, nut and rod.
However, Kohara discloses a tensioning assembly (fig. 2):
Re claim 5, wherein said friction device (fig. 2) comprise, wheel (8c), spring load (8e), bracket (8a), nut (fig. 2: nut at the right end of 8d) and rod (8d).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed structures of the friction device, as taught by Kohara, to provide adjustable tension directed towards the rail to achieve the desired frictional engagement.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Pub 2022/0194742 A1) in view of Kocher et al. (WO 2010010024 A1). Roberts discloses the apparatus (as cited above). Roberts does not disclose:
Re claim 6, wherein said guiderails/beams said tightly fit said between wheel hub motors said and friction devices wheels (i) to ensure wheel hub motors roll without slip.
Re claim 7, wherein (i) said wheel hub motors touch guiderails/beams on front surface and (ii) friction devises wheels touch back surface of guiderails/beams.
However, Kocher discloses a counterweight assembly (fig. 5):
Re claim 6, wherein said guiderails/beams (10) said tightly fit said between wheel hub motors (6) said and friction devices wheels (24) (i) to ensure wheel hub motors roll without slip (fig. 5).
Re claim 7, wherein (i) said wheel hub motors (6) touch guiderails/beams (25) on front surface (right surface in fig. 5) and (ii) friction devises wheels (24) touch back surface (left surface in fig. 5) of guiderails/beams.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to press the rail between the wheel hub motor and the friction devices wheels, as taught by Kocher, to ensure better frictional engagement. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654